Citation Nr: 1733639	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO. 16-45 524	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, and if so, whether the claim should be granted.


ORDER

New and material evidence has been presented, and the claim for service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.


FINDINGS OF FACT

1. The evidence associated with the claims file following the September 2011 denial of the Veteran's claim for service connection for bilateral hearing loss is new and material evidence.

2. Bilateral hearing loss is etiologically related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. The criteria for direct service connection for bilateral hearing loss have been met. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from September 1978 to July 1982 in the United States Army.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that denied service connection for bilateral hearing loss.

The Veteran contends that he was a tanker while in service and exposed to excessive noise as a result of extensive training; that his hearing loss has become progressively worse since he left the military; that he was tested at the Northport VAMC and diagnosed with hearing loss; that he was given hearing aids in March 2017 and needs to use them on a daily basis; and that he was never employed where excessive noise was an issue since he left the military.

1. New and Material Evidence

A September 2011 rating decision denied the Veteran's claim of service connection for bilateral hearing loss. At that time, the record showed that the Veteran had a diagnosis of hearing loss, but there was no evidence establishing a nexus between his hearing loss and service. The Veteran was notified of the denial, but did not perfect an appeal, and the September 2011 rating decision became final. 38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016). New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016).

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996). New and material evidence is not required as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the claims file since the final September 2011 rating decision includes VA and private treatment records and examinations, including in particular a September 2015 private treatment note in which the Veteran's audiologist indicated that his hearing loss is related to noise exposure during military service. This opinion constitutes new and material evidence as no evidence establishing a relationship between the Veteran's hearing loss and service was present at the time of the September 2011 rating decision. The new evidence thus relates to an unestablished fact necessary to substantiate the claim.

Accordingly, the Board finds that the threshold for reopening the claim has been met, and the claim for service connection for bilateral hearing loss is reopened.

2. 
Service Connection 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. §3.385 (2016).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The question for the Board is whether the Veteran's current diagnosis of bilateral hearing loss either began during active service, or is etiologically related to an in-service disease or injury. 

According to his DD 214, the Veteran was an "Armor Crewman" and was awarded the Marksman (.45 Caliber Pistol) Qualification Badge. According to the Veteran's service treatment records, he complained of hearing loss in October 1978; and noted it in his Report of Medical History dated May 1982, two months prior to his discharge from service. 

In September 2010, the Veteran underwent an audiological VA examination. His puretone thresholds, in decibels, were as follows:
	
Frequency (Hz)
1000
2000
3000
4000
(Average puretone threshold)
 Right
40
40
40
50
42.5
 Left
40
55
55
50
50

Speech recognition scores, performed with the Maryland CNC test, were 80 percent in the right ear and 68 percent in the left ear. The examiner opined that his hearing loss is not likely related to service, reasoning that he did not display hearing loss at service separation.

In July 2015, the Veteran underwent an audiological examination at a private medical provider, Stony Brook University Medical Center. His puretone thresholds, in decibels, were as follows:
	
Frequency (Hz)
1000
2000
3000
4000
(Average puretone threshold)
 Right
45
40
50
55
47.5
 Left
60
60
60
60
60

Speech recognition scores were listed as 88 percent in the right ear and 88 percent in the left ear, although this medical record does not specifically state that these speech recognition scores were obtained using the Maryland CNC test. The audiologist opined that his hearing loss is related to the Veteran's military noise exposure.

The Board finds that the Veteran's report of being exposed to acoustic trauma in service to be credible given his consistent statements of noise exposure and his military occupation specialty. In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded. 38 U.S.C.A. § 1154 (a). Service incurrence of acoustic trauma has been demonstrated.

Based upon the results from the audiological examinations discussed above, the Board finds that the criteria for establishing service connection for hearing loss have been met. 38 C.F.R. §§ 4.85, 4.86 (2016). The Veteran has a clearly established diagnosis of hearing loss; his in-service exposure to acoustic trauma has been conceded; and the private September 2015 audiological evaluation establishes an etiological relationship between his in-service noise exposure and his current hearing loss disability.

After consideration of the entire record and the relevant law, the Board finds that competent, credible, and probative evidence establishes that the Veteran's bilateral hearing loss is etiologically related to his active service.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Jiggetts, Associate Counsel

Copy mailed to: The American Legion
Department of Veterans Affairs


